Title: Thomas Jefferson to Archibald Robertson, 27 May 1815
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir  Poplar Forest May 27. 15.
          I had to pay in this neighborhood a sum of  between 13. and 1400 D. and came prepared to do it with Treasury bills; but the creditor refuses to recieve them without a discount of 3. per cent; this neither my principles as a citizen, nor my opinion of the comparative solidity of Treasury & bank bills permit me to yield to. I am informed there is a probability that there may be merchants in Lynchburg who would exchange for the Treasury bills at par, as being convenient for remittance to the North where our state bank bills will not be recieved, and I have presumed on your goodness that you would make this enquiry for me and let me know by the return of the bearer whether it can be done. if it can, I will send mr Goodman tomorrow morning with the Treasury bills & to recieve the others, the person for whom they are intended proposing to set out on a journey the next day. the bearer will await th and bring me the result of your enquiry. accept the assurance of my esteem and respect
          Th: Jefferson
        